          Case 1:19-cv-03119-VSB Document 36-1 Filed 07/23/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
FRANCO P. CERABONA, MD and                                        :
ANDREW MEROLA, MD,                                                :   19-CV-03119 (VSB)
                                                                  :
                  Plaintiffs,                                     :
                                                                  :
                           v.                                     :
                                                                  :
MEDLINK SERVICES, INC., MEDLINK                                   :
PARTNERS, LLC, AMRISH PATEL, MALA                                 :
PATEL, and HEMANSHU PATEL,                                        :
                                                                  :
                           Defendants.                            :
------------------------------------------------------------------X

                                 AGREEMENT TO BE BOUND BY
                                STIPULATED PROTECTIVE ORDER

        1.       I have reviewed, understand and agree to be bound by the terms of the Stipulated

Protective Order entered by the United States District Court for the Southern District of New

York on _________, 2019, in the above-captioned action (the “Protective Order”).

        2.       I understand that my execution of this Agreement indicates my agreement to be

bound by the Protective Order and is a prerequisite to my access or review of any information or

documents designated as Confidential Information pursuant to the Protective Order.

        3.       I will access and review Confidential Information that may be provided to me

solely for the purpose of my role in assisting with the prosecuting or defending of the above-

captioned action and for no other purpose whatsoever. I further agree that I will not disclose any

Confidential Information to any person except as allowed by the terms of the Protective Order.

        4.       I will only make such copies of or notes concerning Confidential Information as

are necessary to enable me to render the assistance required in connection with this action. Upon

the final determination of this action, I shall promptly and securely destroy or delete all

Confidential Information provided to me as well as any notes or derivations thereof.             I
         Case 1:19-cv-03119-VSB Document 36-1 Filed 07/23/19 Page 2 of 2



understand that my obligation to honor the confidentiality of such material will continue even

after this action concludes.

        5.     I understand that certain Confidential Information may be subject to state and

federal statutory and regulatory privacy and security standards, including, but not limited to, the

Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), the Health Information

Technology for Economic and Clinical Health Act of 2009 (the “HITECH Act”), and regulations

adopted under the U.S. Department of Health and Human Services, 45 C.F.R. Parts 160, 162,

and 164 (the “HIPAA Rules”). All Confidential Information disclosed by any party or third

party to this action shall be treated in accordance with those standards, if applicable. Capitalized

terms used, but not otherwise defined in this agreement, shall have the same meanings as those

terms in HIPAA Rules.

        6.     I understand that failure to comply with the terms of the Protective Order may be

punishable by contempt of court and may result in civil liability to any party or person damaged

thereby. I agree to be fully bound by the Protective Order, and I hereby submit to the jurisdiction

of the United States District Court for the Southern District of New York (without any time

limit) for the purpose of enforcing this Protective Order.



Date:          ___________________________

Signature:     ___________________________

Print Name:    ___________________________




                                                 2
